Title: To Alexander Hamilton from Daniel Bradley, 27 September 1799
From: Bradley, Daniel
To: Hamilton, Alexander


          
            Sir,
            Winchester Virginia 27th. September 1799
          
          Yours of the 13th. Instant has been received and agreeable to advice therein contained, I have Ordered Captain Brock to march his recruits to the Staunton rendezvous, where I expect to return in two or three days. If the Troops of the 4th. Regiment are likely to remain at Staunton for the Winter it is time some arrangments were making for their Winter Quarters, of this I should be glad to be advised as soon as possable. The Troops are now encamp’d about Two miles from Staunton, & there are Hutts enough to contain about one Company. If there is none marches from there this fall, there will be about two hundred To winter there—
          Sir I am with great respect your Obedient Humble Servant
          
            Daniel Bradley Majr.
            4th. U.S. Regiment
          
          The Honbl. Alexander Hamilton Majr. & Inspector Genl. To the U.S. Army
        